TEMPLETON FUNDS 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 January 5, 2016 Filed Via EDGAR (CIK 0000225930) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Templeton Funds File Nos. 002-60067 and 811-02781 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 58 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 28, 2015. Very truly yours, Templeton Funds /s/LORI A. WEBER Lori A. Weber Vice President and Secretary LAW:dmm
